                                                                     USDCSDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:._ _ _ _ __
UNITED STATES DISTRICT COURT                                         DATE FILED:_02/06/20
                                                                                  __ _ _
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
HENRY JONES,
                                                                           18-CV-4064 (GBD) (KHP)
                                                Plaintiff,
                             -against-
                                                                             OPINION & ORDER
THE CITY OF NEW YORK, et al.,                                              ON MOTION TO AMEND
                                                Defendants.
-----------------------------------------------------------------X
JUDGE: KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE
         This case arises out of Plaintiff Henry Jones’s arrest and prosecution for possessing a gun

and ammunition, and subsequent acquittal on all charges by a jury.

         On January 9, 2016, Jones, who was then 19 years old, attended a party in the Bronx. A

fight broke out at the party, which resulted in Jones, quite smartly, deciding to leave the party.

As Jones was leaving, the fight moved outside, and a number of partygoers elected to stay and

watch. A gun or guns were fired, causing Jones and others to run away in fear of their safety.

         Police Officers Ruben Serrano, Saul Quiles Morales, and Sherrod Stuart ran in the

direction of people whom they believed to have been involved in the fight and/or to have fired

a gun during the fight. It turns out, Jones happened to be running in the same direction as

another person running from the fight, Christopher Rice, who in fact possessed a gun. Rice and

police engaged in a shootout. During the course of the chase and shooting, Police Officer

Sherrod Stuart was shot in the foot. Rice was eventually caught after a chase, charged with

various crimes and convicted.




                                                              1
       As Jones was running, Police Officer Serrano commanded him to stop and get down.

Jones complied. Serrano approached Jones and asked him to move to a nearby grassy area

where a gun was lying on the ground. Jones said it was not his gun. However, Serrano,

believing the gun belonged to Jones and had possibly been the source of Stuart’s gunshot

wound, arrested Jones.

       Serrano completed a police report stating that he saw Jones with a gun and then hand

off the gun to another person who threw the gun in the grass and ran away. Defendant Police

Officer Ryan also participated in filing a report against Jones. The other person who Serrano

said threw the gun in the grass was never apprehended. Serrano repeated his report to the

District Attorney and then to a grand jury, which indicted Plaintiff. Serrano also testified in

court against Jones. Police Officer Morales testified that he did not see Jones with a gun.

Police Officer Stuart also did not see Jones with a gun. It further turned out that Stuart was

shot by a fellow police officer and that there was no physical evidence, such as DNA or

fingerprints, connecting Jones to the gun. Jones maintained his innocence throughout,

voluntarily testified on his own behalf before the grand jury, and, as noted above, ultimately

was acquitted by a jury.

       Jones was detained for approximately 61 days in jail while awaiting trial. Plaintiff

originally brought claims of false arrest and imprisonment and malicious prosecution in

violation of his civil rights. He also asserted claims against the City of New York on a respondeat

superior theory.

       Jones changed counsel several times in this case. His current counsel began

representing him mid-way through discovery and requested permission to file an amended


                                                 2
complaint adding a claim of fabrication of evidence/deprivation of a fair trial and dropping the

claims against Defendant Morales. Defendants oppose the addition of the new cause of action.

For the reasons set forth below, the Court grants the motion to amend.

Legal Standard

       Under Rule 15(a), a party may amend its pleading once as a matter of course within an

initial 21-day time period after filing. Fed. R. Civ. P. 15(a)(1). “In all other cases, a party may

amend its pleading only with the opposing party’ s written consent or the court’ s leave. The

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The United

States Court of Appeals for the Second Circuit has stated that “[t]his permissive standard is

consistent with our strong preference for resolving disputes on the merits.” Williams v.

Citigroup Inc., 659 F.3d 208, 212–13 (2d Cir. 2011) (citation omitted). Under Rule 15(a), leave

to amend should be given “absent evidence of undue delay, bad faith or dilatory motive on the

part of the movant, undue prejudice to the opposing party, or futility.” Monahan v. New York

City Dep’ t of Corrs., 214 F.3d 275, 283 (2d Cir. 2000).

       Where, as here, there is a scheduling order in place that establishes a deadline for

seeking leave to amend, “the lenient standard under Rule 15(a) . . . must be balanced against

the requirement under Rule 16(b) that the Court’s scheduling order shall not be modified

except upon a showing of good cause.” Holmes v. Grubman, 568 F.3d 329, 334 (2d Cir. 2009)

(internal quotation marks and citation omitted); see also Fed. R. Civ. P. 16(b)(4) (“[A scheduling

order] may be modified only for good cause and with the judge’ s consent.”). Whether a

movant has complied with Rule 16’ s good cause requirement “is a threshold matter which may




                                                  3
obviate the Rule 15 analysis.” Goureau v. Goureau, No. 12 Civ. 6443 (PAE), 2013 WL 1499404,

at *2 (S.D.N.Y. Apr. 10, 2013)).

       The determination of whether good cause exists under Rule 16(b) largely turns on the

diligence of the moving party. Holmes, 568 F.3d at 335; see also Perfect Pearl Co., Inc. v.

Majestic Pearl & Stone, Inc., 889 F. Supp. 2d 453, 457 (S.D.N.Y. 2012) (explaining that, to show

good cause, a moving party must demonstrate that “despite its having exercised diligence, the

applicable deadline could not have been reasonably met” (citation omitted)). Courts may also

consider where there will be significant prejudice to the non-moving party. Scott v. Chipotle

Mexican Grill, Inc., 300 F.R.D. 193, 197 (S.D.N.Y. 2014). The burden to demonstrate “good

cause” rests with the movant, and the burden of demonstrating prejudice rests with the non-

movant. Id. at 198 (citing Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993); Ritchie

Risk– Linked Strategies Trading (Ireland), Ltd. v. Coventry First LLC, 282 F.R.D. 76, 78– 79

(S.D.N.Y. 2012)). Generally, the moving party fails to show good cause when the proposed

amendments rely on information “that the party knew, or should have known, in advance of

the deadline.” King-Devick Test Inc. v. NYU Langone Hosps., No. 17-CV-9307 (JPO), 2019 WL

3071935, at *3 (S.D.N.Y. July 15, 2019) (citation omitted).

       If the moving party demonstrates good cause under Rule 16(b), courts then apply Rule

15(a) to determine whether the amendment is otherwise proper. E.g., Samad Bros. v. Bokara

Rug Co. Inc, No. 09 Civ. 5843(JFK)(KNF), 2010 WL 4457196, at *2 (S.D.N.Y. Oct. 18, 2010).

District courts have broad discretion to grant or deny leave to amend under Rule 15(a). See

Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc., 304 F.R.D. 170, 174 (S.D.N.Y. 2014)

(citing Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330, (1971)). A court also


                                                 4
may deny a request for leave to amend where the request was made in bad faith or for tactical

reasons, will cause undue delay, or will prejudice the nonmoving party. E.g., McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)). “Mere delay, however, absent a showing of bad faith or undue prejudice, does not

provide a basis for the district court to deny the right to amend.” Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008) (internal quotation marks and citation omitted); see also Friedl

v. City of New York, 210 F.3d 79, 88 (2d Cir. 2000) (permitting amendment following discovery

of relevant facts). When evaluating prejudice, courts consider whether the assertion of the

new claim would have a substantial impact on the existing proceedings, would force defendants

to expend significant additional resources to defend, and would significantly delay resolution of

the dispute. AEP Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 727 (2d

Cir.2010 (citing Block, 988 F.2d at 350); Baez v. Delta Airlines, Inc., No. 12 CIV. 3672 KPF, 2013

WL 5272935, at *8 (S.D.N.Y. Sept. 18, 2013).


Discussion


       Defendants principal objection to the proposed additional cause of action is delay. They

do not claim prejudice, nor can they. The new cause of action does not require any additional

discovery. Defendants claim they want to depose Plaintiff on the factual basis for his claim of

fabrication of evidence. Plaintiff, however, has no personal knowledge about this other than

testimony that he already gave. The claim is based on the fact that Plaintiff has maintained

since the night of the incident that he did not possess a gun; a jury acquitted him; no other

police officer at the scene, besides Serrano, saw Plaintiff with a gun; and the cross examination



                                                 5
of Serrano. There is nothing new that can be discovered by reopening the deposition of

Plaintiff.


        The Court also finds that Plaintiff’s new counsel did not unduly delay their request to

add this cause of action. They made the request shortly after deposing Police Officer Stuart,

which they say tilted the evidence in support of bringing the new cause of action and only was

just discovered. Counsel moved with alacrity in seeking to add the new claim. The Court also

notes that Plaintiff’s new counsel has quickly gotten up to speed on the facts and complied with

all obligations and otherwise actively participated in discovery. There is no basis for finding lack

of diligence.


        The new cause of action will not delay resolution of the case. No trial has been set, and

summary judgment briefing has not yet begun. Given the broad discretion the Court has in

determining motions to amend, and in keeping with this Circuit’s preference for resolving

disputes on the merits, the Court grants Plaintiff permission to add the new cause of action.




                                                 6
Conclusion


       For the reasons set forth above, Plaintiff’s motion to amend is granted. Consistent with

the Court’s direction at the February 5, 2020 conference, the parties shall meet and confer as to

the final version of the Amended Pleading and Plaintiff shall file the Amended Complaint on ECF

by no later than February 10, 2020.


SO ORDERED.
DATED:        New York, New York
              February 6, 2020


                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                               7
